Name: COMMISSION REGULATION (EEC) No 1319/93 of 28 May 1993 fixing for the 1993/94 marketing year the reference prices for lemons
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 No L 132/90 Official Journal of the European Communities 29 . 5 . 93 COMMISSION REGULATION (EEC) No 1319/93 of 28 May 1993 fixing for the 1993/94 marketing year the reference prices for lemons  the increase in production costs for fruit and vegetables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State with regard to Article 23 (2) plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 27 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates , to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (4), as amended by Regulation (EEC) No 784/93 (*), and in particular Article 2 thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas lemons are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas lemons harvested during a given crop year are marketed from June to May of the next year ; whereas reference prices should therefore be fixed for the period 1 June to 31 May of the following year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas Article 23 (2) (b) of the abovementioned Regulation stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by : Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Council Regulation (EEC) No 3813/92 (6) establishes a correspondence between the provisions of the agrimonetary arrangements applicable from 1 January 1993 and those applicable before that date ; Whereas Regulation (EEC) No 3824/92 establishes a list of prices and amounts for the fruit and vegetables sector which are to be divided by a coefficient of 1,012674, fixed by Commission Regulation (EEC) No 537/93 Q, as from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the resulting reduction in the prices and amounts for each sector concerned shall be specified and the level of such i reduced prices fixed ; whereas, however, this adjustment may not result in a reference price level below that of the preceding marketing year, in accordance with Article 23 (2) of Regulation (EEC) No 1035/72 ;(') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 69, 20. 3. 1993, p . 7. O OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p. 29 , O OJ No L 79, 1 . 4. 1993, p . 54. (6) OJ No L 387, 31 . 12. 1992, p . 22. Ã ) OJ No L 57, 10 . 3 . 1993, p. 18 . 29 . 5. 93 Official Journal of the European Communities No L 132/91 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 100 kilograms net of packed products of Class I, of all sizes, shall be as follows :  June :  July and August :  September :  October :  November to April :  May : 54,59, 60,82, 56,33, 50,57, 47,15, 47,73 . HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the reference prices for fresh lemons (CN code 0805 30 10), expressed in ecus per Article 2 This Regulation shall enter into force on 1 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission